Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
The Information Disclosure Statements filed on 11/15/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

In summary, claims 3-6 and 23 are allowed. 
Claims 1-2, 7-22, 24-25 had been canceled by the applicant. 

Reasons for allowance: 
The cancelations and amendments of claims on 11/15/2021 by applicant overcame all the previous rejections by the examiner. 
In prior art, SEQ ID NO: 621 was disclosed as a sequence.  However, the transformation of the plants with sequences having at least 95% sequence identity to SEQ ID NO: 621, is at best suggestive.   
In addition, in the specification, applicant demonstrated overexpression of exogenous SEQ ID NOs: 621, 7197-7201 resulting in increased yield, biomass and growth rate, which are considered unexpected results.
Note: Claims 3-6 were indicated as being allowable in the office action of 8/16/2021 and office action of 10/25/2021.  Claim 23, as amended, is deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663